ACCEPTED
                                                                             04-15-00557-CV
                                                                 FOURTH COURT OF APPEALS
                                                                      SAN ANTONIO, TEXAS
                                                                         9/4/2015 7:00:05 PM
                                                                              KEITH HOTTLE
                                                                                      CLERK




                        04-15-00557-CV
                   No. ______________                    FILED IN
                                                  4th COURT OF APPEALS
                                                   SAN ANTONIO, TEXAS
                                                  9/4/2015 7:00:05 PM
            IN THE COURT OF APPEALS                 KEITH E. HOTTLE
                                                          Clerk
       FOR THE FOURTH DISTRICT OF TEXAS
               SAN ANTONIO, TEXAS


             In Re Stephanie Rios, Relator

     Original Proceedings from the County Court at Law,
       Sitting as a Probate Court, Starr County, Texas
          The Honorable Romero Molina Presiding
                 From Cause No. PR-14-016


        Emergency Motion to Abate Further
Proceedings and to Preserve the Docket Control Order


                          Flor E. Flores
                          THE LAW FIRM OF FLOR E. FLORES, PLLC
                          700 N. Flores St., Ste. E
                          Rio Grande City, Texas 78582
                          Tel: (956)263-1786
                          Fax: (956)263-1750
                          Email: ffloreslaw@gmail.com

                          Attorney for Stephanie Rios, Relator
                        NO. _______________________

IN RE STEPHANIE RIOS,                 §
                                      §
     Relator                          §
                                      §            Fourth Court of Appeals
County Court at Law, sitting as a     §            San Antonio, Texas
Probate Court and Hon. Romero Molina, §
                                      §
     Respondent                       §

         EMERGENCY MOTION TO ABATE FURTHER
PROCEEDINGS AND TO PRESERVE THE DOCKET CONTROL ORDER

TO THE HONORABLE JUSTICES OF SAID COURT:

      COMES NOW, STEPHANIE RIOS, Relator herein, and moves this Court

to abate all further proceedings in the County Court at Law, sitting as a Probate

Court, of Rio Grande City, Starr County, Texas in Cause No. PR-14-16, styled In

the Estate of Artemio Rios, and to preserve the Docket Control Order signed on July

23, 2015, and for cause of action will show unto this Court as follows:

      STEPHANIE RIOS has filed a Petition for Writ of Mandamus at the same

time as the filing of this motion with his Honorable Court, requesting the issuance

of a writ directing the Honorable Romero Molina, County Court at Law, sitting as a

Probate Court, to vacate its order entered in Cause No. PR-14-16 on September 1,

2015, ordering Relator, her biological brother Artemio Rios, Jr. and a non-party

Hugo Alaniz, Jr. to make themselves available for depositions on or before

September 10, 2015.
      Furthermore, Relator requests that this Court issue a writ abating the any

further proceedings in Cause No. PR-14-16, including the trial scheduled for

September 17, 2015 at 9:30 a.m., until this Court rules on Relator’s Petition for Writ

of Mandamus.

      Relator further requests that this Court preserve the Docket Control Order

entered by the County Court at Law on July 23, 2015 in Cause No. PR-14-16, and

preserve all of the deadlines imposed on said Order, prohibiting Real Party in Interest

from engaging in discovery, including, but not limited to noticing depositions. Said

Docket Control Order was entered by Relator and Real Party in Interest by

agreement, after several resets were requested by Real Party in Interest and granted

by the trial court over Relator’s objections.      Said Docket Control Order was

specifically entered to avoid further delays and avoid any more requests for

continuances by Real Party in Interest, after Real Party in Interest had had ample and

sufficient time to conduct discovery in this case. Said docket control order further

set a deadline to complete discovery thirty (30) days before trial, as per the Texas

Rules of Civil Procedure.

      WHEREFORE, PREMISES CONSIDERED, STEPHANIE RIOS,

Realtor herein, prays that this Court vacate the September 1, 2015 order, abate the

depositions to be taken on or before September 10, 2015, abate the trial scheduled

for September 17, 2015, and abate any and all other further proceedings before the
County Court at Law of Rio Grande City, Starr County, Texas in Cause No. PR-14-

16, and for any and all other relief, in law or in equity, to which Relator may be

justly entitled to.

                                     Respectfully Submitted,

                                     /S/FLOR E. FLORES
                                     Flor E. Flores
                                     State Bar No. 24065235

                                     THE LAW FIRM OF FLOR E. FLORES, PLLC
                                     700 N. Flores St., Ste. E
                                     Rio Grande City, Texas 78582
                                     Tel: (956)263-1786
                                     Fax: (956)263-1750
                                     Email: ffloreslaw@gmail.com

                                     Attorney for Stephanie Rios, Relator
                            CERTIFICATE OF SERVICE

      I, Flor E. Flores, certify that on this the 4th day of September, 2015, I served,

with prior notice, a copy of this Motion to Abate Further Proceedings and to

Preserve the Docket Control Order, to all required parties as per the Texas Rules of

Civil Procedure and Texas Rules of Appellate Procedure, as follows:

      VIA CMRRR NO:
      Hon. Romero Molina
      504 N. Britton Ave.
      Rio Grande City, Texas 78582

      VIA ELECTRONIC MAIL: gilberto@gilbertofalconlaw.com
      Gilberto Falcon
      THE LAW OFFICE OF GILBERTO FALCON, PLLC
      320 Lindberg Ave.
      McAllen, Texas 78501
      Attorney for Real Party in Interest Maria Adriana Flores

      VIA ELECTRONIC MAIL: robieflores@att.net
      Roel “Robie” Flores
      FLORES ATTORNEYS AT LAW
      3331 N. Ware Rd.
      McAllen, Texas 78501
      Attorney for Real Party in Interest Maria Adriana Flores

      VIA ELECTRONIC MAIL: garzalawoffice@aol.com
      Minerva Garza
      LAW OFFICE OF BALDEMAR GARZA AND MINERVA GARZA, PLLC
      200 East Second Street
      Rio Grande City, Texas 78582
      Attorney Ad Litem for Unknown Heir of Artemio Rios, Deceased


                                              /S/FLOR E. FLORES